DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al., US Pg. Pub. No. (2017/0355307) referred to hereinafter as Ha.
As per claim 1, Ha teaches a parking assist device comprising: a storage unit that stores a position of a specific parking space which is one of parking spaces where a vehicle is capable of being parked (see at least Para 90-92); a detection unit that detects a parking space from a captured image which is obtained by imaging the vicinity of the vehicle by an imaging device (see at least Para 9, 11, 22, 23, 70, 84, 226, 227, 260-264, 280, 288-289, 291-292, 295-296); a determination unit that determines that the detected parking space is the specific parking space in a case where a distance between the position of the detected parking space and the position of the specific parking space is equal to or smaller than a first threshold value (see at least Para 81-84, 0248,  260-264, ); and a display process unit that causes the detected parking space to be displayed on a display unit while being highlighted in a case where it is determined that the detected 


As per claim 4, Ha teaches a parking assist device according to claim 1, wherein the storage unit further stores a road surface letter written on a road surface of the specific parking space ( see at least Para 81-84, 181-184, 225, 260-264, 248, 120), the detection unit further detects a road surface letter written on a road surface of the parking space from the captured image, and the determination unit determines that the detected parking space is the specific parking space in a case where the distance between the position of the detected parking space and the position of the specific parking space is equal to or smaller than the first threshold value and the road surface letter written on the road surface of the detected parking space coincides with the road surface letter written on the road surface of the specific parking space (see at least Para 81-84, 0248 260-264,).

As per claim 7, Ha teaches a parking assist device according to claim 1, wherein the display process unit causes a plurality of the parking spaces to be displayed on the display unit, the plurality of parking spaces being detected by the detection unit, and the parking assist device further comprises a reception unit that receives an operation of selecting any of the plurality of parking spaces as a target position to which the vehicle is 

As per claim 8, Ha teaches a parking assist device according to claim 1, wherein the display process unit causes the parking space to be continuously displayed until the vehicle is separated from the parking space displayed on the display unit by a predetermined distance or more (see at least Para 9, 11, 22, 23, 70, 84, 226, 227, 260-264, 280, 288-289, 291-292, 295-296).
Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been considered but are not persuasive.  In particular applicant argues that A) the prior art (Ha) fails to teach expressly teach a reception unit that receives an operation of inputting the position of the specific parking space; wherein the storage unit stores the position of the specific parking space which is received by the reception unit; B) Ha fails to teach a determination unit that determines that the detected parking space is the specific parking space in a case where a distance between the position of the detected parking space and the position of the specific parking space is equal to or smaller than a first threshold value.



In response to B) the examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Ha teaches a determination unit that determines that the detected parking space is the specific parking space in a case where a distance between the position of the detected parking space and the position of the specific parking space is equal to or smaller than a first threshold value (see at least Para 91-92, 81-84, 263-271, 248, 120). Therefore Ha still meets the scope of the limitation as currently claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665